The committee on elections, to whom was referred a memorial of James Townsend and six others, praying to be admitted as members, on the ground, that they had been duly elected, and ought to have been returned, as such, from the city of Lowell, reported thereon, on the 18th of February, as follows:—
“ The memorialists allege, that in five of the wards of th city of Lowell, at the election on the second Monday of November last, the proceedings were regularly conducted and legal, and that in the other ward (ward 4) the proceedings were illegal, irregular and void : and that in the five wards whose proceedings were legal, the memorialists each had a majority of the votes cast, and are entitled to their seats as members of this house.
The facts proved before the committee, are these;—
*643The meetings in the several wards were properly called and conducted, till after the close of the poll, and the sort lug, counting and declaring of the votes.
After the declaration in ward four, the \v,ml clerk commenced to make up his record, but it being cold and the ward room badly lighted, the meeting was dissolved, and lie look his memoranda of the counts, from which the declaration had been made, and the ward book, and went to his counting-room, where, after supper, the remainder of the record was' made up, and a transcript thereof signed, and sent to the city-clerk; from the phraseology of the city charter, some of the ward officers in ward four thought it their duty, to record and return the whole number of votes, instead of the whole number of ballots, for senators and representatives, and did so make up their record and return; and subsequently, finding they had made a mistake, they amended the record, and sent a transcript of the amendment to the mayor and aldermen, who did not consider themselves authorized to act upon it.
The committee are of opinion, that the proceedings of the wards having been legal and proper till after the sorting,counting and declaration of the votes, and no doubt existing as to who received the majority, the election in all the wards was valid; and neither of the memorialists having received a ma-~ joritv, that they have leave to withdraw their memorial.”
The report was agreed to on the 20th of 'February.1

 74 J. H. 267.